        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 1 of 10

                                                                                    Us


                   IN THE UNITED STATES DISTRICT COURT
                                                                             cr.-



                        FOR THE DISTRICT OF WYOMING



UNITED STATES OF AMERICA,
EX REL. MARK GASKILL,

                           Plaintiffs,
                            VS.                          Case No: I:I6-CV-0020I-ABJ

NORTHWEST COMMUNITY ACTION
PROGRAM OF WYOMING, INC., and
ACUMEN FISCAL AGENT, LLC,

                         Defendants.



     ORDER GRANTING DEFENDANT ACUMEN'S MOTION TO DISMISS



       THIS MATTER comes before the Court on Defendant Acumen Fiscal Agent, LLC's

("Acumen") Mo. to Dismiss, ECF No. 33. Acumen filed a Br. in Supp. of Mo. to Dismiss,

ECF No. 34, where it argued that Plaintiff-Relator Mark Gaskill's ("Relator") Am. CompL,

ECF No. 16, failed to plead a violation of the False Claims Act ("FCA") with particularity.

Relator disputed Acumen's arguments in his Mem. in Opp'n to Mo. to Dismiss, ECF No. 38.

On November 20, 2018, the Court held a hearing and heard the Parties' oral arguments.

Having considered all the filings, the applicable law, and being otherwise fully advised, the

Court FINDS and ORDERS as follows:
        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 2 of 10




                                      I.   Background


       Relator originally filed this action on July 15, 2016. Am. Compl f 52. The Court then

sealed the case to give the United States time to investigate the matter. The United States

brought charges against Dr. Condie (who Relator later voluntarily dismissed from this

current action), and Dr. Condie subsequently pled guilty to criminal healthcare fraud. Id. H

50. The United States prosecuted Dr. Condie for the same conduct alleged in Relator's

original complaint. Id. After Dr. Condie entered his guilty plea, the Court unsealed the case,

which allowed Relator to bring the current action.

       Relator discovered the information underlying the current action while investigating

the propriety of Medicaid claims for the State of Wyoming. Id. m 3, 52. Specifically, from

July 1, 2015, through May 6, 2016, Relator was employed by the Wyoming Department of

Health. Id.   7. Relator's official title was the Manager of Quality Assurance and Program

Integrity for the Wyoming Department of Health, Division of Healthcare Financing, Program

Integrity (Medicaid). Id. Relator's job required him to review claims and help Wyoming

Medicaid recover funds that it had improperly paid. See id. | 3. Relator contends that

Acumen was the recipient of such improper payments.

       Acumen is a Medicaid fiscal intermediary, meaning that Acumen directly distributes

funds from Wyoming Medicaid to providers involved with patient home care. Id. f 13. Since

those providing "self-help" care are not necessarily employed. Acumen acts as their "de facto
        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 3 of 10




employer" and manages the payroll for those involved with such "self-help care."' See id.

15, 38, and 59. Acumen itself is a "Wyoming Medicaid enrolled provider." Id.     59.

       Relator's claims against Acumen rely on Acumen's payment of Wyoming Medicaid

funds to providers who were allegedly not enrolled in Wyoming Medicaid. Id. 160. Relator

avers that Acumen paid unenrolled providers "in reckless disregard of its Federal and state

regulatory obligation to NOT pay a 'provider,' regardless of whether the provider was the

employee of Acumen or not, unless that provider had been enrolled with Wyoming Medicaid

and had been subjected to the required risk-based screening." Id. As a consequence, Relator

states that Acumen received $3,743,145 in reimbursement since 2010 "despite the fact that

Acumen did not perform the services or comply with the highly material regulatory

requirements and material conditions for payment" to providers. Id.     65-66. Nowhere does

Relator identify a single ineligible provider that Acumen paid.

                                 II.   Standard of Review


       A typical Fed. R. Civ. P. 12(b)(6) motion requires the Court to first analyze a

complaint to determine whether it states a "[tjhreadbare recital of the elements of a cause of

action, supported by mere conclusory statements," which are thereby not entitled to a

presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). After setting aside any




' Relator explains that elderly, disabled, and chronically mentally ill persons who would
usually be required to live in an institution can obtain a waiver to allow them to direct their
"self-help care," which is a "service delivery mechanism . . . under which covered
individuals select, direct, and manage their needed services and support.. . ." Am. Compl. ^
38 (emphasis removed).
                                              3
         Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 4 of 10




conclusory statements, the Court must then determine whether the remaining "well-pleaded

factual allegations" state a claim containing facial plausibility. Id.

       But this is not a typical Fed. R. Civ. P. 12(b)(6) motion; Relator's Am. Compl. asserts

that Acumen violated the FCA. Claims based on the FCA must comply with the

requirements of Fed. R. CiV. P. 9(b). Universal Health Servs., Inc. v. United States ex rel.

Escobar, 136 S. Ct. 1989, 2004 n.6 (2016). Fed. R. Civ. P. 9(b) states: "In alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake.

Malice, intent, knowledge, and other conditions of a person's mind may be alleged

generally." Claims falling within the ambit of Fed. R. Civ. P. 9(b) must provide defendants

with "fair notice" of those claims "and the factual ground upon which [they] are based."

United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1172 (10th Cir.

2010) (quoting Koch v. Koch Indus., Inc., 203 F.3d 1202, 1236 (10th Cir. 2000)). To meet

the Fed. R. Civ. P. 9(b) standard, the Tenth Circuit established that:

               [A] relator must provide details that identify particular false
               claims for payment that were submitted to the government. In a
               case such as this, details concerning [1] the dates of the claims,
               [2] the content of the forms or the bills submitted, [3] their
               identification numbers, [4] the amount of money charged to the
               government, [5] the particular goods and services for which the
               government was billed, [6] the individuals involved in the
               billing, [7] and the length of time between the alleged fraudulent
               practices and the submission of claims based on those practices
               are the types of information that may help a relator to state his
               or her claims with particularity. These details do not constitute a
               checklist of mandatory requirements that must be satisfied for
               each allegation included in a complaint. However, like the
               Eleventh Circuit, we believe that some of this information, for at
               least some of the claims must be pleaded in order to satisfy Rule
               9(b).
        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 5 of 10




United States ex rel. Sikkenga v. Regence Bluecross Blueshield of Utah, 472 F.3d 702, 727-

28 (10th Cir. 2006) (quoting United States ex rel Karvelas v. Melrose-WakefieldHasp., 360

F.3d 220, 232-33 (1st Cir. 2004)). Courts ought to remember that they should not blame

relators for their "inability to obtain information within the defendant's exclusive control"

when drafting pleadings that are to be scrutinized under these factors. United States ex rel

Polukoff V. St. Mark's Hospital, 895 F.3d 730, 745 (10th Cir. 2018) (quoting George v.

Urban Settlement Servs., 833 F.3d 1242, 1255 (10th Cir. 2016)). Still, relators must "show

the specifics of a firaudulent scheme and provide an adequate basis for the reasonable

inference that false claims were submitted as part of that scheme." Lemmon, 614 F.3d at

1172 (citations omitted). Furnishing a representative sample of the false claims a defendant

submitted through such a scheme is one mechanism to provide the requisite specificity. See

UnitedStates ex rel Lacy v. New Horizons, Inc., 348 F. App'x 421, 425 (10th Cir. 2009) (not

reported) (discussing how the relator's failure to provide a "single instance of a particular

false claim . . . that would be representative of the class described" indicated a lack of

specificity) (citing United States ex rel Bledsoe v. Community Health Sys., Inc., 501 F.3d

493, 510 (6th Cir. 2007)).
        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 6 of 10




                                      III.   Discussion


       At issue is whether Relator's claims against Acumen satisfy the heightened pleading

standard of Fed. R. Civ. P. 9(b).

       Relator contends that Acumen paid unenrolled providers with reckless disregard for a

requirement that it not pay unenrolled providers.^ Since Acumen was a fiscal intermediary

and received fees for making these wrongful distributions, Acumen wrongfully received

$3,743,145 from Wyoming Medicaid when it asked for funds on behalf of unenrolled

providers.

       These allegations satisfy the first ("the dates of the claims") and fourth ("the amount

of money charged to the government") Sikkenga factors. However, these allegations say

nothing about "the content of the forms or the bills submitted," "their identification

numbers," "the individuals involved in the billing," or the "length of time between the

alleged fraudulent practices and the submission of claims based on those practices," i.e., the

second, third, sixth, and seventh Sikkenga factors. Though Relator has noted that Acumen

billed for self-directed services, Relator has not described exactly what type of self-directed

services the unenrolled providers provided. Consequently, the Court finds that only two of

the seven Sikkenga factors are present.




^ Relator cites authorities explaining that Medicaid agencies have a duty to screen providers
before they can pay providers Medicaid funds. E.g., 42 CFR 455.410, 455.450; Health
Medicaid Ch. 13 Wyo. Code R. §§ 4(a), 5(a). It does not appear that Relator cites either
rules imposing screening duties upon Medicaid fiscal intermediaries or examples where the
state Medicaid agencies delegated that that duty to a Medicaid fiscal intermediary.
                                              6
        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 7 of 10




       Moreover, Relator has not identified a single unenrolled provider that Acumen paid, a

single beneficiary of the unenrolled providers' services, or a representative sample of a false

claim. Relator's response to that point is that he satisfied the "who, what, when, where, and

how" test described in Polukoff, 895 F.3d at 745 (citing Lemmon^ 614 F.3d at 1172). Under

that test, a complaint that provides those elements is deemed to satisfy the Fed. R. CiV. P.

9(b) standard. Id. Relator offers the ensuing "who, what, when, where, and how" analysis:

              1. Who? Defendant Acumen, through its officers and agents in
                 Wyoming, with head offices in Mesa, Arizona. (Hf 13-15)
              2. What? Defendant Acumen directly paid the "self-directed
                 care assistants" (i.e. providers) in reckless disregard of its
                 Federal and state regulatory obligation to NOT pay a
                  "provider," regardless of whether the provider was the
                  employee of Acumen or not, unless that provider had been
                  enrolled with Wyoming Medicaid and had been subjected to
                  the required risk-based screening. The enrollment of all
                  providers and their required screening are material
                  requirements for receipt of Medicaid funds. Acumen
                  sutoitted claims to Medicaid for such payments including
                  its fee (profit) for performing such services. In doing so it
                  expressly and impliedly falsely certified compliance with
                  material requirements necessary to be entitled to such
                  payment. (in| 55-66, 85-90)

              3. When? From not later than the date of initial agreement
                  with Medicaid (2001) through the end of Acumen's
                  agreement with Wyoming Medicaid as the fiscal agent for
                  self-directed services. (T|l 13-15, 55-66)

              4. Where? The premises and business locations of Defendant
                 Acumen, in Wyoming, with head offices in Mesa, Arizona.
                  (nil 13-15)
              5. How? As described in the Amended Complaint, Defendant
                 Acumen directly paid the "self-directed care assistants" (i.e.
                  providers) regardless of whether the provider was the
                  employee of Acumen or not , ) in reckless disregard of its
        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 8 of 10




                  Federal and state regulatory obligation to NOT pay a
                  "provider," unless that provider had been enrolled with
                  Wyoming Medicaid and had been subjected to the required
                  risk-based screening. Acumen submitted claims to Medicaid
                  for such payments including its fee (profit) for performing
                  such services, and retained millions of dollars in its profit or
                  fees for performing services it never performed (HI 55-66,
                  85-90) and for disbursements it was prohibited, by statute,
                  regulation, and contract, from making.

Mem. in Opp 'n to Mo. to Dismiss 6-8, ECF No. 38.

       Relator's conclusory response demonstrates the necessity to read the "who, what,

where, when, and how" test in conjunction with Sikkenga's demand for detail. See, e.g.,

Lemmon, 614 F.3d at 1171 (explaining that, in addition to the "who, what, when, where, and

how," the Relator must provide "the time, place, content, and consequences of the fraudulent

conduct.") (citing Koch, 203 F.3d at 1236)). Under Relator's theory, "Relator X" could

charge "Defendant Y" xmder a similar scheme, and the following complaint would withstand

a Fed. R. Civ. P. 12(b)(6) motion:


                  1) Who? Defendant Y and its agents;
                  2) What? Defendant Y violated the FCA when it improperly retained
                     administrative fees after it paid some unidentified person who it should
                     not have paid;
                  3) When? At least as early as Defendant Y obtained the ability to pay
                     these unidentified people through Medicaid;
                  4) Where? Where Defendant Y was located;
                  5) How? By performing the "what."

Relator's Am. Compl, though masked with legal jargon, provides little more detail than this

hypothetical. It does not name which employees or agents wrongly paid unenrolled
        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 9 of 10




providers.^ The Am. Compl. does not identify who were these unenrolled providers or name a

single beneficiary of unenrolled providers' services. Further, the Am. Compl does not

explain how a fiscal intermediary has a duty to screen providers, it does not identify a

specific date when Acumen paid an unenrolled provider, and it does not describe where the

unenrolled providers provided their services. Finally, the Am. Compl does not sufficiently

explain how Acumen wrongfully received funds from Wyoming Medicaid because it does

not identify a single false claim, provide a representative sample of claims submitted under

the scheme, or describe the scheme with particularity. The Am. Compl is wholly inadequate.




^ While Relator correctly identifies that the Court cannot blame him for failing to include
information in the Am. Compl that was exclusively within Acumen's control, Relator does
not describe what information he searched for and was unable to find because it was only
within the control of Acumen.
        Case 1:16-cv-00201-ABJ Document 47 Filed 12/07/18 Page 10 of 10




                                      IV.   Conclusion


       Complaints that are based on a violation of the FCA require particularity under Fed.

R. Civ. P. 9(b). A complaint that, among other things, proclaims that a fiscal intermediary

paid unenrolled providers without identifying one such provider is anything but

particularized. However, this deficiency, along with the others identified in the foregoing

discussion, can possibly be cured through an amended pleading. For that reason, the Court

finds that "granting leave to amend would [not] be futile." Brereton v. Bountiful City Corp.^

434 F.3d 1213, 1219 (10th Cir. 2006) (citing Grossman v. Novell, Inc., 120 F.3d 1112, 1126

(10th Cir. 1997)). It is therefore

       ORDERED that Acumen's Mo. to Dismiss, ECF No. 33, should be and is hereby

GRANTED WITHOUT PREJUDICE;

       IT IS FURTHER ORDERED that Relator shall have until January 15, 2019, to file

and serve a second amended complaint.



                          / A
       Dated this     /    dav of December, 2018.


                                                    ALAN B. JOHNSON
                                                    UNITED STATES DISTRICT JUDGE




                                              10
